ITEMID: 001-79222
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: KOLACZYK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Ms Grażyna Kołaczyk, is a Polish national who was born in 1946 and lives in Warsaw. She was represented before the Court by Mr Adam Włoch, a lawyer practising in Cracow, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 January 1994 the applicant was arrested on charges of trafficking in children within the meaning of Article IX of the Transitional Provisions of the Criminal Code of 1969, then in force.
On 3 February 1994 the Zamość District Prosecutor ordered her detention on remand. On 27 May 1994 the applicant was released under police supervision.
On 30 June 1994 the Zamość District Prosecutor lodged a bill of indictment against the applicant and four other persons. The applicant was charged with trafficking in children and perjury.
On 13 June 1995 the Warsaw Regional Court discontinued part of the charges against the applicant. On 3 November 1999 the Warsaw Regional Court gave a decision and discontinued the criminal proceedings against the applicant and against her coaccused in so far as they concerned charges under Article IX.
The prosecutor and the applicant appealed.
On 4 February 2000 the Warsaw Court of Appeal, partly amended the contested decision. On 20 October 2003 the Warsaw District Court acquitted the applicant of the remaining charges of perjury. The prosecutor appealed.
The proceedings were terminated on 23 September 2004 by the Warsaw Regional Court. On 24 July 2000, the date on which the application was lodged with the Court, they were pending before the Warsaw District Court.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 1223, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 3446, ECHR 2005-V.
